MEMORANDUM **
Juana Hernandez Venegas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s (“U”) decision denying her motion to reopen removal proceedings conducted in absentia. We review the denial of a motion to reopen for abuse of discretion, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
The IJ did not abuse her discretion when she determined that Hernandez Venegas’ second motion to reopen, filed over four years after the entry of the in absentia order of removal, was both untimely and numerically barred. See 8 C.F.R. §§ 1003.23(b)(4)(iii)(A); 1003.23(b)(4)(ii) (requiring an alien seeking to rescind an order of removal entered in absentia to file a motion to reopen within 180 days of the date of the order; limiting an alien to one motion to reopen). Because Hernandez Venegas’ motion to reopen was untimely, we do not consider her claim that exceptional circumstances beyond her control excused her failure to appear. See 8 U.S.C. § 1229a(b)(5)(C)(i) (requiring a motion to reopen based on exceptional circumstances to be filed within 180 days after the order of removal).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.